BARNES, Judge,
dissenting as to issue II
I agree with the majority concerning the post-conviction court's erroneous resolution of the laches issue. I also agree with Judge Brook that before one signs a plea agreement, all aspects of the consequences of that decision must be fully explained to and understood by a defendant. Here, it is apparent Smith was unaware of the "episode of criminal conduct" rule and its possible application to his case when he entered into the plea agreement.
However, I do not agree that this factual scenario necessarily falls within the ambit of Indiana Code Section 385-50-1-2(b) and (c). The majority admits that a complete account of the separate forgeries and deposits into the same account could "arguably" be related without referring to the details of the other charges. That does not, in my opinion, satisfy the mandate of the "episode of criminal conduct" statute nor Tedlock v. State and the other cases cited by the majority, which I believe stated the correct rule: that multiple crimes do not constitute an "episode of criminal conduct" if a complete account of each offense can be related without referring to details of another. Tedlock, 656 N.E.2d at 276. It is my opinion that an episode of criminal conduct must be just that events so connected in time, space, and sequence that there can be no mistake or ambiguity about the application of Indiana Code Section 35-50-1-2(b) and (c).